Citation Nr: 1133052	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-36 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of whether the character of the appellant's discharge is a bar to eligibility for VA benefits.

2.  Whether the character of the appellant's discharge is a bar to eligibility for VA benefits.


REPRESENTATION

Appellant represented by:	African American PTSD Association


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The appellant served on active duty from September 1981 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 determination, in which the Regional Office (RO) found that the character of the appellant's discharge was a bar to eligibility to Department of Veterans Affairs (VA) benefits.

The appellant failed to appear at a hearing scheduled to take place at the RO in July 2009 before a Veterans Law Judge.  Pursuant to 38 C.F.R. § 20.704(d) (2010), when an appellant fails to report for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing was withdrawn.  

In August 2009, the Board remanded this matter to the RO for further procedural development.

The issue of whether the character of the appellant's discharge is a bar to eligibility for VA benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In a March 2006 administrative decision, the RO determined that the appellant's character of discharge from service was a bar to eligibility for VA benefits; the appellant did not initiate an appeal regarding that decision, and it is final.

2.  The evidence added to the record since the March 2006 administrative decision is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim of whether the character of the appellant's discharge is a bar to eligibility for VA benefits has been received; the claim is reopened.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Under applicable law, the term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2010).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2010).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) (West 2002) and 
38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).  38 C.F.R. § 3.12(d) provides, in part, that a discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  See 38 C.F.R. § 3.12(d) (4).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).

Per VA regulations, an "insane" person is one who: (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2010).

The condition of insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There still must be competent evidence establishing the appellant was insane at the time of the offenses in question leading to an other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).

The appellant's claim of whether his character of discharge was a bar to eligibility for VA benefits was initially decided in March 2006.  In that decision, the RO determined that the appellant had received a dishonorable discharge from service due to a demonstrated pattern of misconduct.  Noted incidents of misconduct included disobeying lawful orders, attempted entry of a female berthing, wrongfully proceeding down a ladder into a female berthing dressed only in underwear, possession of drug paraphernalia, and disorderly conduct.  The record at the time of the March 2006 decision consisted solely of the Veteran's service records to include the service treatment records.  Notice of the RO's determination was sent to the Veteran in April 2006.  He did not initiate an appeal, timely or otherwise, and the decision became final.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103 (2010) (outlining the procedures and time limitations for appealing adverse RO determinations to the Board and the finality of decisions not timely appealed).

In September 2007, the Veteran filed a claim for VA disability benefits.  Following the filing of the claim, the Veteran submitted records of mental health treatment generated after the March 2006 administrative decision was issued.  The records reflect imprisonment and ongoing mental health treatment.  These records indicate that the Veteran had been taking psychotropic medications to include antipsychotics such as Thorazine.  They also show a history of posttraumatic stress disorder, exhibitionism, sexual misconduct, anxiety, and polysubstance abuse.   

The Board finds that the newly submitted evidence is both new and material with regard to this matter.  Specifically, the evidence added since the last final decision on this matter relates to the unestablished fact of whether the appellant was insane at the time he committed the offenses in service.  Indeed, he is receiving treatment for conditions such as exhibitionism and substance abuse that are, at the very least, implicit in the offenses that led to the type of discharge that is at issue herein.  Evidence pertinent to whether the Veteran was insane while committing offenses in service was not of record prior to the March 2006 administrative decision.  As such, the Board finds that this is new and material evidence, and the claim is reopened.



ORDER

New and material evidence has been received, the issue of whether the character of the appellant's discharge is a bar to eligibility for VA benefits is reopened, and to that extent only, the appeal is granted.


REMAND

As noted above, the appellant has submitted additional evidence that questions his mental state at the time he committed the offenses in service.  This evidence alone, however, without a professional opinion, is insufficient for the Board to render a decision.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Therefore, the Board finds that a medical opinion must be obtained as to the Veteran's claim.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c) (4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

As such, a remand is necessary to ask a VA examiner to evaluate the appellant, review the claims file, and provide an opinion if, under VA regulations, the appellant was insane at the time he committed the offenses for which he was given an under other than honorable conditions discharge, which was deemed dishonorable for VA purposes.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Contact the facility where the Veteran is incarcerated and request that arrangements be made for a VA examiner or fee-based examiner to examine the Veteran at that location.  Attempts to provide such an examination must be documented in the record.  The appellant should be afforded a VA mental health examination to determine the nature and extent of any current psychiatric disorders.  The claims file must be made available to the examiner for review in conjunction with the examination. 

The examiner should then offer an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability or greater) that the appellant was insane at the time of the in-service offenses that led to his discharge from active service.

The examiner should be instructed that, for VA compensation purposes, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community, to which by birth and education he belongs, as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.

The examiner should prepare a report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  Specific references to the appellant's claims file, including the in-service and any relevant post-service records should be provided.

2.  After undertaking the development discussed above, and any other development deemed necessary for adjudication of the claim, readjudicate the issue on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted to the appellant's satisfaction, the RO should furnish to the appellant and his representative a Supplemental Statement of the Case and afford them the appropriate opportunity for response thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


